DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.
 
Response to Amendment
	Applicant filed a response and amended claim 1, 3, and 8 on 02/12/2021.

Response to Arguments
Applicant's amendment necessitated the revised ground(s) of rejection presented in this Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brufau Redondo (US 9,789,673). 
Regarding claim 1, Brufau Redondo teaches a system for shaping laminar composite material (Figure 13), comprising: 
a flexible stringer assembly to support an uncured composite stringer (Col 5, A contoured support mandrel (Col 5, Ln 52-63 and Col 7, Ln39-63);
a contoured mandrel to contour the uncured composite into a highly contoured shape (Figure 19 and 20, Col 8, Ln 3-12),
wherein the contoured mandrel comprises a curvature (Figure 19 and 20), 
wherein the contoured mandrel comprises one or more guide rails to guide the flexible stringer assembly along the contoured mandrel (Figure 17, items 9a);
wherein the flexible stringer assembly comprises one or more exterior edges configured to fit within and slide along the one guide rails of the contoured mandrel and 


While Brufau Redondo does not explicitly teach the contoured mandrel has a curvature with a radius of 100 inches or less, a mere modification in the size of the prior art of the contoured mandrel of Brufau Redondo is within the skills of one of ordinary skill in the art at the time of the effective filing date of the invention. 

Regarding claim 5, Brufau Redondo teaches the system as applied to claim 1, further comprising a heating source to heat the flexible stringer assembly (Figure 5 and 20, item 2b). 

Regarding claim 7, Brufau Redondo teaches the system as applied to claim 1, wherein the stack of composite material within the flexible stringer assembly has a curing temperature of 180 degrees Celsius and, therefore, is able to withstand temperatures of approximately 140° F without melting (Col 16, Ln 30-35). 

Claim 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Brufau Redondo (US 9,789,673), as applied to claim 1, in further view of Brussel (PG-PUB 2005/0042319) and Oguri (PG-PUB 2019/0127151). 
Regarding claim 2 and 3, Brufau Redondo teaches the system as applied to claim 1, wherein the stack are provided by winding devices (Figure 12 and Figure 17, item 11). 
Brufau Redondo does not explicitly teach a feeding chute to facilitate loading of the flexible stringer assembly onto the contoured mandrel, wherein the feeding chute comprises one or more feeding chute guide rails, wherein the one or more exterior edges are configured to fit within and slide along the one of more feeding chute guide rails to support the flexible stringer assembly and to guide the flexible stringer assembly onto the contoured mandrel.
	Brussel teaches an apparatus for picking up a plastic product [0023], comprising:  one or more resilient carrier plates setting themselves resiliently on the longitudinal 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the winding device for supplying the stack of composite material of Brufau Redondo with the conveyor of Brussel, a functionally equivalent mechanism of transporting a plastic articles for molding. 

Oguri teaches a conveyor belt for conveying sheet bundles, comprising guide plates disposed on both sides of the conveyor belt to align the sheet [0050]-[0051], [0053], [0061].
It would have been obvious to one of ordinary skill in the art to improve the apparatus of Brussel with guide plates on both sides of the conveyor to ensure the plastic articles transported on the conveyor are aligned, as taught by Oguri. 

Regarding claim 6, Brufau Redondo in view of Brussel and Oguri teaches the system as applied to claim 1, further comprising a heating source in the mandrel to heat the flexible stringer assembly (Brufau Redondo, Figure 5 and 20, item 2b). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brufau Redondo (US 9,789,673) in view of Brussel (PG-PUB 2005/0042319) and Oguri (PG-PUB 2019/0127151), as applied to claim 2, with evidenced provided by “The Properties and Advantages of PTFE” (07/19/2016). 
Regarding claim 4, Brufau Redondo in view of Brussel and Oguri teaches the system as applied to claim 2, wherein the conveyor belt has a Teflon coating (Brussel, [0020]), which has a melting temperature higher than 140°F, as evidenced by “The Properties and Advantages of PTFE.”

Claim 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brufau Redondo (US 9,789,673), as applied to claim 1, in further view of McCarville (US 9,090,028). 
Regarding claim 8, Brufau Redondo teaches the apparatus as applied to claim 1, wherein the flexible stringer assembly comprises a vacuum bag and auxiliary elements necessary for generating the vacuum, such as an absorption or aeration fabric for being able to extract the air in the entire closed volume (Col 6, Ln 28-46). 

 Brufau Redondo does not explicitly teach: 
a flexible caul configured to slide along the contoured mandrel, the flexible caul defining the one or more guide rails; 
a support mandrel configured to support the uncured composite stringer and placed on the flexible caul; 
a stabilization mesh placed over the uncured composite stringer; 
a flexible caul cover placed over the stabilization mesh and  the uncured composite stringer; and 
a vacuum bag, 
wherein the flexible caul cover and the support mandrel are configured to support a shape of the uncured composite stringer as it slides along the contoured mandrel.

McCarville teaches a system for producing stringers (Col 1, Ln 15-25) utilizing a flexible stringer assembly (Figure 22) disposed on a mold, wherein the flexible stringer assembly comprises:
an outer chord  (i.e., flexible caul) (38, Figure 18 and 22);
a support mandrel (106);
a breather (i.e., a stabilization mesh) (118, column 7, lines 1-3);
a vacuum bag (132, column 7, lines 14-18);
a caul plate (i.e., a caul cover) (139, column 8, lines 2-10, Figure 18 and 22), wherein the caul plate is placed over the outer chord in order to assist in compacting the stringer (Column 7, Lines 34-40), 


It would have been obvious to one of ordinary skill in the art to substitute the vacuum bag, stringer composite, aeration fabric, and other auxiliary elements of Brufau Redondo with the flexible stringer assembly of McCarville, a functionally equivalent assembly of composite material, vacuum bag, and breather fabric for producing a stringer. 

Regarding claim 13, Brufau Redondo in view of McCarville teaches the system as applied to claim 8, wherein the vacuum bag is configured to apply a compaction force to the flexible stringer assembly (McCarville, Column 8, Lines 2-10). 
While Brufau Redondo in view of McCarville does not explicitly teach stabilizing the uncured composite stringer and to help ensure that the flexible caul cover deforms in conjunction with the stabilization mesh as the flexible stringer assembly slides along the contoured mandrel, given that the vacuum bag of Brufau Redondo in view of McCarville is identical to the instant vacuum bag, the vacuum bag of Brufau Redondo in view of McCarville would be capable of applying compaction force to the flexible stringer assembly such to stabilize the uncured composite stringer and to help ensure that the flexible caul cover deforms in conjunction with the stabilization mesh as the flexible stringer assembly slides along the contoured mandrel.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brufau Redondo (US 9,789,673) in view of McCarville (US 9,090,028), as applied to claim 1, in further view of “Vacuum Veneering: Tips, Tricks, and More” (Available 04/26/2016).
Regarding claim 9, Brufau Redondo in view of McCarville teaches the system as applied to claim 8. 

 “Vacuum Veneering: Tips, Tricks, and More” teaches a breather mesh used in a vacuum bag to allow air to flow away from project being pressed and towards the vacuum port or bag stem and evenly distribute the vacuum (Uppermost Figure and Page 1, Figures on Pages 2 and 3). “Vacuum Veneering: Tips, Tricks, and More” teaches breather mesh may leave small impressions in softer woods.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the breather of Brufau Redondo in view of McCarville with the breather mesh of “Vacuum Veneering: Tips, Tricks, and More,” a functionally equivalent and interchangeable breather fabric.

Claim 10-12 is rejected under 35 U.S.C. 103 as being unpatentable over Brufau Redondo (US 9,789,673) in view of McCarville (US 9,090,028), as applied to claim 1, in further view of Stewart (PG-PUB 2014/0314996). 
Regarding claim 10-12, Brufau Redondo in view of McCarville teaches the system as applied to claim 8. 
Brufau Redondo in view of McCarville does not teach the flexible caul is configured to re-shape according to changes in size or shape of the uncured composite stringer, wherein the flexible caul cover is configured to deform in conjunction with the stabilization mesh, wherein the flexible caul cover comprises a plurality of slits configured to accommodate changes to the shape of the uncured composite stringer. 
	Stewart teaches a process of compacting uncured composite members on a contoured mandrel surface utilizing a compactor that a compactor 44 may be used to assist in transporting, placing, forming and compacting the uncured stringer 30, wherein the compactor 44 is generally semi-rigid, with a degree of flexibility that allows it to flex and conform to contoured tool surfaces 66 during placement and compaction of the stringer 30 [0036].  Stewart teaches the compactor 44 broadly comprises a hat section 46, a flange section 52 and end walls 48 defining a generally open interior space 58, wherein the hat section 46 includes a plurality of longitudinally spaced, 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the caul plate of Brufau Redondo in view of McCarville with the compactor of Stewart, a functionally equivalent structure used for compacting an uncured stringer. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/           Primary Examiner, Art Unit 1742